

Exhibit 10.16


CRONOS GROUP INC.
RESTRICTED SHARE UNIT AGREEMENT
This Restricted Share Unit Agreement (hereinafter referred to as the
“Agreement”) is made and entered into this 5th day of September, 2019 (the
“Grant Date”) by and between Cronos Group Inc. (hereinafter referred to as the
“Company”) and Robert Rosenheck (hereinafter referred to as the “Participant”),
pursuant to the Cronos Group Inc. Employment Inducement Award Plan #1
(hereinafter referred to as the “Plan”). All terms and provisions of the Plan
are hereby incorporated into and shall govern the Agreement except where general
provisions of the Plan are superseded by particular provisions of the Agreement.
All capitalized terms used in the Agreement shall have the same meaning given
the terms in the Plan.
1.
Grant of Restricted Share Units. The Company hereby grants the Participant
366,486 Restricted Share Units (hereinafter referred to as the “RSUs”), which
are subject to restrictions set forth below.

2.
Vesting of Restricted Share Units. Subject to the terms and conditions of this
Agreement and the Plan, the RSUs shall vest on the third (3rd) anniversary of
the Grant Date (the “Vesting Date”), provided, that the Participant remains
employed at the Company or an Affiliate through such date. Upon the Vesting
Date, the RSUs shall promptly (but not later than thirty (30) calendar days
thereafter) be paid out in Shares. Prior to the vesting, expiration, or other
termination of these RSUs, the Participant shall have the right to receive
dividend equivalent payments based on the regular cash dividends paid or
distributed on the underlying Shares, which dividend equivalents shall be paid
to the Participant in cash upon the date that regular cash dividends are paid to
shareholders.

3.
Termination of Employment. In the event that prior to the Vesting Date, the
Participant’s employment terminates because of death or Disability (as defined
in the Participant’s Employment Agreement), by the Company or its Affiliate
without Just Cause or by the Participant for Good Reason, the RSUs shall vest
and promptly (but not later than thirty (30) calendar days thereafter) be paid
out in Shares. Except as set forth in paragraph 4 below, in the event that a
Participant’s employment with the Company is terminated for any reason other
than death, Disability, without Just Cause or for Good Reason prior to the
Vesting Date, then the RSUs shall be forfeited for no consideration.

4.
Change in Control. In the event of a Change in Control, the provisions set forth
in Section 9 of the Plan will apply.

5.
Employment. Nothing in the Agreement shall interfere with or limit in any way
the right of the Company to terminate the Participant’s employment in accordance
with the terms of the Participant’s applicable Employment Agreement nor confer
upon any Participant any right to continue in the employ of the Company.

6.
Withholding Taxes. The Participant acknowledges and agrees that the Company has
the right to deduct from any payments due to the Participant any Federal, state,
or local taxes required by law to be withheld with respect to the RSUs.

7.
Compliance with Securities Laws. The Participant acknowledges that the rights of
the Participant to transfer Shares shall be subject to compliance with the
requirement of federal and state securities laws, including, but not limited to,
Rule 144 under the United States Securities Act of 1933, as amended.

8.
Governing Law. The Plan and this Agreement, and all matter which reference is
made herein shall be governed by and interpreted in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein.

9.
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
any successors to the Company and all persons lawfully claiming under
Participant.



[Remainder of page intentionally left blank]


1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement is executed by the Company and by Participant
as of this 5th day of September, 2019.


Cronos Group Inc.


/s/ Xiuming Shum    
By:
Authorized Signatory









PARTICIPANT


/s/ Robert Rosenheck    
Robert Rosenheck


2